Citation Nr: 1343244	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  11-02 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at the University of Michigan Hospital and Health Centers on May 15, 2010, to include whether the claim was timely filed.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to June 1962. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a November 2010 determination by the VA Medical Center in Ann Arbor, Michigan.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed both claims files. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to payment or reimbursement of private medical expenses incurred at the University of Michigan Hospital and Health Centers on May 15, 2010.  After a review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

In reviewing the Veteran's claim, the Board observes that certain pieces of evidence have not been associated with the claims file.  In denying the Veteran's claim in November 2010 and again in December 2010 on reconsideration, the RO indicated that the Veteran's claim was submitted more than 90 days after he was treated.  However, the Veteran's original claim or a copy thereof has not been associated with the claims folder.  Additionally, a copy of the Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, dated in February 2011 is in the claims folder.  However, the Veteran wrote "OVER" on the side of the document and the Board notes that the other side of the document had not been copied and associated with the claims folder.  Therefore, on remand, all efforts must be made to obtain all of the outstanding documents, to include any copies, associated with the Veteran's claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (noting that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  
Accordingly, the case is REMANDED for the following actions:

1.  Associate all outstanding evidence pertinent to this claim, including but not limited to the initial claim and the second page of the Veteran's February 2011 VA Form 9.  All efforts to obtain additional evidence must be documented in the claims folder and must continue until all efforts have been exhausted. 

2.  After completing the above, and any other development deemed necessary, to include obtaining a medical opinion, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran  should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


